DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (Figures 1-15) and invention II (claims 13-20) in the reply filed on 5 July 2022 is acknowledged. Furthermore, although claims 18-20 are part of the selected invention II, these claims are directed towards a non-elected species (species II which encompass figures 16-33, as stated in the restriction requirement mailed 4 May 2022). Claim 18 requires the first compartment divided into a primary unit and secondary unit. This feature is disclosed in paragraphs 32-34 of the specification (primary unit 100 and secondary unit 200), shown in figure 24 and described as an alternate embodiment, disclosed as figures 16-33. Since figures 16-33 are directed towards  non-elected species II, claims including limitations directed to the non-elected species (claims 18-20) are withdrawn from further consideration as being directed towards the unelected species. Therefore, the status of the claims is as follows: Claims 1-20 are pending. Claims 1-12 and 18-20 are withdrawn from further consideration. Claims 13-17 will be the examined claims.

Claim Objections
Claims 13-15 are objected to because of the following informalities:  
Regarding claim 13, the applicant states “the top” in line 5 of the claim. Applicant should change “the top” to read “a top” since the limitation was not previously introduced.
 Regarding claim 14, the applicant states “the perimeter” in line 1 of the claim. Applicant should change “the perimeter” to read “a perimeter” since the limitation was not previously introduced.
Regarding claim 15, the applicant states “the bottom” in line 2 of the claim. Applicant should change “the bottom” to read “a bottom” since the limitation was not previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the applicant states “the second compartment features at least one notch, whereby a user can place a finger or object in a notch”. It is unclear if “a notch” is the same or different from “at least one notch” previously introduced. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, the claim will be read as follows: “the second compartment features at least one notch, whereby a user can place a finger or object in the at least one notch”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziering et al. (US 10,414,553).
Regarding claim 13, Ziering teaches the method of storing a pre-roll comprising: obtaining a pre-roll case (figure 1A) comprising a body (figure 1B, reference 20), a first compartment (figure 1B, inside reference 20) located within the body with a release on at least one side of the first compartment (Figure 1B, near reference 23 and column 5, lines 28-31: the release is the portion of the side wall you push to unlock the cover), wherein at least one tongue interfaces with each release (figure 1B, reference 23 and column 5, lines 20-23), a first cover (figure 1B, reference 10), wherein the first cover is hingedly affixed to the top of the first compartment (figure 1A, at reference 25), whereby the first cover opens over the first compartment (figure 1B), wherein the first compartment features at least one pre-roll divider (figure 1A and 1F, reference 14), and, at least one groove located on each side of the first cover (figure 1A and 1H, reference 17 and column 5, lines 20-23), whereby each groove engages with each tongue when the first cover is securely closed over the first compartment (figure 1A, 1B and 1H, references 17 and 23 and column 5, lines 20-23); pressing the release inward (column 5, lines 28-31); lifting the first cover (figure 1A and 1B and column 5, lines 20-23 and 28-31); placing a pre-roll in the first compartment between at least one pre-roll divider (figure 1A and 1B and column 5, lines 2-4); and, closing the first cover over the first compartment (figure 1C and 1D); wherein the groove on the first cover engages with the tongue on the first compartment (figure 1H and column 5, lines 20-23).
Regarding claim 14, Ziering teaches all of the claim limitations of claim 13, as shown above. Furthermore, Ziering teaches the perimeter of the first compartment features a silicone gasket (figure 1B, reference 30 and column 32-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ziering et al. (US 10,414,553), as applied to claim 13 above, and further in view of Kanbar et al. (US 10,005,588).
Regarding claim 15, Ziering teaches all of the claim limitations of claim 13, as shown above.
Ziering does not teach the body also features a second compartment located at the bottom of the body. However, Kanbar does teach a body (figure 1, reference 100) comprising a first compartment (figure 1, right of reference 250) and second compartment (figure 1, left of reference 250) located at the bottom of the body (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Ziering to include the body also features a second compartment located at the bottom of the body, as disclosed by Kanbar, because including a second compartment allows for storing specific quantities/types of tobacco products in each compartment, as explained by Kanbar (column 11, lines 1-8).
Regarding claim 16, Ziering, in view of Kanbar, teach all of the claim limitations of claim 15, as shown above. Furthermore, Kanbar teaches the second compartment has a second cover (figure 1, reference 300) that is hingedly affixed to the bottom of the second compartment (figure 1, reference 302), whereby the second cover opens in a clam-like fashion over the second compartment (figure 1).
Regarding claim 17, Ziering, in view of Kanbar, teach all of the claim limitations of claim 16, as shown above. Furthermore, Kanbar teaches the second compartment features at least one notch (figure 1, cutout located on divider 250 in the second compartment), whereby a user can place a finger or object in a notch to lift the second cover (figure 1: once the first cover 350 is opened, a user can place a finger or object in a notch to lift the second cover).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of copending Application No. 16854827 in view of Kanbar et al. (US 10,005,588). 
Regarding claim 13, Copending application 16854827 (claim 10) teaches all of the claim limitations of claim 13 except for the body containing a pre-roll. However, Kanbar teaches a body containing a pre-roll.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of copending application 16854827 to hold a pre-roll, as disclosed by Kanbar, because changing what is held is based on the intended use of the container.
Regarding claim 14, Copending application 16854827, in view of Kanbar, disclose all of the claim limitations of claim 13, as shown above. Furthermore, copending application 16854827 (claim 11) teaches the claim limitations of claim 14.
Regarding claim 15, Copending application 16854827, in view of Kanbar, disclose all of the claim limitations of claim 13, as shown above. Furthermore, Kanbar teaches a body (figure 1, reference 100) comprising a first compartment (figure 1, right of reference 250) and second compartment (figure 1, left of reference 250) located at the bottom of the body (figure 1).
Regarding claim 16, Copending application 16854827, in view of Kanbar, disclose all of the claim limitations of claim 15, as shown above. Furthermore, Kanbar teaches the second compartment has a second cover (figure 1, reference 300) that is hingedly affixed to the bottom of the second compartment (figure 1, reference 302), whereby the second cover opens in a clam-like fashion over the second compartment (figure 1).
Regarding claim 17, Copending application 16854827, in view of Kanbar, disclose all of the claim limitations of claim 16, as shown above. Furthermore, Kanbar teaches the second compartment features at least one notch (figure 1, cutout located on divider 250 in the second compartment), whereby a user can place a finger or object in a notch to lift the second cover (figure 1: once the first cover 350 is opened, a user can place a finger or object in a notch to lift the second cover).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Milner et al. (US 8,602,210) discloses a cigar holder with two compartments and two covers.
Kutsch et al. (US 7,537,110) discloses an article holder with two compartments and two covers.
Thomas et al. (US 7,124,883) discloses a cigarette holder with two compartments and two covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735